Judgment *969unanimously modified, as a matter of discretion in the interest of justice, and as modified, affirmed, and matter remitted to Onondaga County Court for further proceedings in accordance with the following memorandum: We modify defendant’s sentence by vacating the concurrent terms of imprisonment and by imposing in their stead four five-year terms of probation and one three-year term of probation, with all terms to run concurrently (Penal Law § 65.00 [3] [a] [i]; [b]; § 65.15 [1]). We affirm that portion of the sentence imposing fines and restitution. The matter is remitted to Onondaga County Court for the imposition of appropriate conditions upon the terms of probation. That court may consider whether the probation terms should terminate earlier upon the payment of the fines and restitution in furtherance of the recommendation of the Probation Department (see, Penal Law § 65.10 [2] [g]). (Appeal from judgment of Onondaga County Court, Auser, J.—grand larceny, second degree.) Present—Callahan, J. P., Doerr, Green, Balio and Lawton, JJ.